DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2012/02474786 hereinafter referred to as Wang in view of Guimaraes et al. US 2003/0156214 hereinafter referred to as Guiamaraes.
In regards to claim 1, Wang teaches:
"A method of limiting cross-talk in an imaging sensor"
Wang teaches in paragraph [0052] scale factor matrices can be generated to account for crosstalk among pixels of an image sensor.
"the sensor (DET-MF) being in the form of a matrix of macropixels (IF11, IF12,    IF44) defining an image" 
Wang Figures 1C-D, inter alia, teaches image windows 111-133.
"each macropixel being formed by a matrix of individual pixels (Al, A2, A3, ..., A9)"

"each of which is dedicated to a distinct spectral band, all of the individual pixels dedicated to the same spectral band forming a sub-image"
Wang Figure 1B teaches distinct color spectral bands.  Wang paragraph [0026] teaches the pixels of a common pixel type can collectively be referred to as a color plane.  This is equivalent to a sub-image.
"said image being topologically subdivided into at least one parcel"
Wang Figures 1C-D, inter alia, teaches image windows 111-133.  These windows may be interpreted as parcels.
"and the method comprising the following steps: measuring (700) the spectral response of each individual pixel (Al, A2, A3, ..., A9)"
Wang Figure 2 teaches capturing the RAW image in step 220.  This is equivalent to measuring the spectral response.
"calculating (701) the mean spectral response of each sub-image in a parcel"
Wang Figure 2 and paragraph [0031] teaches Average pixel values for each pixel type are generated for each image window of an image sensor under each illuminant channel of a multi-illuminant source by process 200.
"targeting (702) to define the ideal response of each sub-image in said parcel"

"estimating (703) a series of coefficients for minimizing cross-talk in said parcel"
 Wang Figure 4 and paragraph [0047] teaches each image window is correlated with a spectral property of the target illuminant to generate a correlation factor or group of correlation factors. 
"and applying (704) said coefficients to said macropixels in order to correct said sub-images in said parcel"
Wang Figure 4 and paragraph [0047] teaches the correlation factor or correlation factors are combined with other scale factors, color ratios, color corrections, or correction masks and applied aggregately to raw images captured under the target illuminant.
Wang does not explicitly teach:
"the method being characterized in that said ideal response is a Gaussian function"
However, the use of a Gaussian function for the ideal response would be readily understood.  Gaussian function are understood as an easily modeled function that performs well for spectral response.  This features does not represent any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Guimaraes teaches in Figures 4-5 and paragraph [0062] The match between the aim set of color-matching functions and the set of spectral response curves which 
	In regards to claim 2, Wang/Guimaraes teach all the limitations of claim 1 and further teach:
	“characterized in that there are a plurality of parcels and said parcels coincide with said macropixels (IF 11, IF12,    and IF44)”
This limitations appears to be a mere matter of semantics of defining the macropixels as parcels. Wang Figures 1C-D, inter alia, teaches image windows 111-133.  These can be interpreted as parcels or equivalently, parcels that coincide with macropixels.
	In regards to claim 3, Wang/Guimaraes teach all the limitations of claim 1 and further teach:
“characterized in that there are a plurality of parcels and each of said parcels comprises a plurality of contiguous macropixels (IF11, IF12,    and IF44)”
Wang Figure 1 illustrates contiguous windows 111-133.
In regards to claim 4, Wang/Guimaraes teach all the limitations of claim 1 and further teach:
“characterized in that there is a single parcel and the parcel coincides with said image”

In regards to claim 5, Wang/Guimaraes teach all the limitations of claim 1 and further teach:
“characterized in that said estimation step (703) comprises an optimization stage for producing said series of coefficients so as to minimize the difference between the responses of the sub-images corrected by these coefficients and the ideal responses of these sub-images”
Guimaraes teaches in paragraph [0062] and equation 10 he set of spectral response curves which characterize this invention is optimized by the unique combination of Gaussian curves parameterized by λR, λG, λB, σR, σG,, σB with the correction matrix.  The nine coefficients of the 3.times.3-correction matrix are designed such that two error-measuring parameters are minimized.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Wang in view of Guimaraes to have included the features of “characterized in that said estimation step (703) comprises an optimization stage for producing said series of coefficients so as to minimize the difference between the responses of the sub-images corrected by these coefficients and the ideal responses of these sub-images” 
In regards to claim 7, Wang/Guimaraes teach all the limitations of claim 1 and further teach:
“characterized in that each individual pixel (Al, A2, A3,    A9) is processed with reference to the other individual pixels of the same macropixel”
Wang Figure 2 and paragraph [0034] teaches As illustrated in blocks 241, 242, 243, and 245, an illuminant average pixel value set can be defined (or generated) by generating an image window average pixel value set at block 241 for each image window.  The Examiner interprets that an average of a group of numbers is a process with reference to all the numbers that are being averaged.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Guimaraes in view of Damera-Venkata et al. US 2012/0262544 hereinafter referred to as Damera.
In regards to claim 6, Wang/Guimaraes teach all the limitations of claim 1 and further teach:
“characterized in that said optimization stage makes use of the generalized reduced gradient method”
Gradient descent is a well-known optimization method.  Its inclusion would be considered an obvious implementation.  Damera teaches a method for compensating for crosstalk in a 3-D display (title) and further in paragraph [0047] the gradient descent computation ultimately yields a single solution for the particular image, which will be corrected for cross-talk.  It would have been obvious for a person with ordinary skill in the art before the invention was .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Guimaraes in view of Shcherback et al. US 2011/0031418 hereinafter referred to as Shcherback.
In regards to claim 8, Wang/Guimaraes teach all the limitations of claim 1 but do not explicitly teach:
“characterized in that each individual pixel (Al, A2, A3,    A9) is processed with reference to the other individual pixels that are its closest neighbors”
However, this feature is an obvious implementation.  Crosstalk from nearest neighbors is known to be the higher than other areas because of the proximity.  This would have been considered an obvious implementation and does not produce any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Shcherback teaches in paragraph [0121] and Figure 6 the middle pixel in the 3.times.3 pixel array of FIGS. 6B and 6B collects a fraction "d" from its left-hand nearest neighbor and returns a different fraction "e" of its own signal.  "1-z" represents the middle pixel's total loss to its surroundings.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Wang/Guimaraes in view of “characterized in that each individual pixel (Al, A2, A3,    A9) is processed with reference to the other individual 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422